                 Case 2:17-cr-00198-RSM Document 75 Filed 11/16/20 Page 1 of 1




 1                                                            The Honorable Ricardo S. Martinez
 2
 3
 4
                           UNITED STATES DISTRICT COURT FOR THE
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
 7    UNITED STATES OF AMERICA,                             NO. CR17-198-RSM
 8                             Plaintiff,
 9                        v.                                ORDER GRANTING
                                                            STIPUATED BRIEFING
10    COREY P. CLAIRMONT,
                                                            SCHEDULE
11                               Defendant.
12
13          This Court, having reviewed the Stipulated Motion of the Parties proposing

14 a briefing schedule for the defendant’s motion for reduction in sentence, hereby states that
15 IT IS ORDERED the motion be granted and that the briefing schedule should be as follows:
16          a.       The defense motion shall be filed on or before November 27, 2020;

17          b.       The government’s response to any motion that is filed shall be filed on or

18                   before December 11, 2020; and

19          c.       Any reply shall be filed on or before December 18, 2020, and the matter

20                   noted for that date.

21          DATED this 16th day of November, 2020.

22
23                                                   A
                                                     RICARDO S. MARTINEZ
24                                                   CHIEF UNITED STATES DISTRICT JUDGE
25 Presented by:
26 /s/ Helen J. Brunner
27 HELEN J. BRUNNER
   Assistant United States Attorney
28
     ORDER SETTING BRIEFING SCHEDULE/                                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5200
     United States v. Clairmont, 16-CR-198-RSM - 1
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
